Per Curiam:
The order'appealed from should be modified by striking out all of the 3d, 4th and 9th subdivisions, and modifying the 6th, 7th and 8th subdivisions as follows: The 6th, by requiring the" plaintiff to state only “the names of the other man or men ” with whom the adultery is alleged to have been committed, if known to the plaintiff, if not known, a description of such- man or men,-so far-as known to plaintiff, together W.ith a statement of the times when and the places where, during the months of November and December, 1904, and January, 1905,'such acts’of adultery are alleged to have been committed. The 7th, by requiring the plaintiff to state .only the names of “ the-other men” referred to in subdivision 9 of the complaint, if'known to the plaintiff; if not known, a description Of súch men with whom said acts of adultery are alleged to have been committed, so far as known to plaintiff, and the times in the month's *935of November and December, 1905, and January, February and March, 1906, when such acts are alleged to have been committed. The 8th, by requiring the plaintiff to state only the names of “ the.other man or men ” therein referred to, if-known to the plaintiff; if not known, a description of such other man or men, so far as known to plaintiff, and as thus modified the order is affirmed, without costs. Present — Ingraham, McLaughlin, Laughlin, Houghton and Scott, JJ. Order modified as directed in "opinion and as modified affirmed, without costs. Settle order on notice. -